Citation Nr: 1215799	
Decision Date: 05/02/12    Archive Date: 05/10/12

DOCKET NO.  06-02 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 for urethral strictures.

2.  Entitlement to an effective date earlier than May 8, 2001, for assignment of a total rating based upon individual unemployability (TDIU) due to service-connected disabilities.

3.  Entitlement to an initial rating in excess of 20 percent prior to January 5, 2002, and in excess of 30 percent thereafter for service-connected lumbar plexopathy with weakness of right lower extremity secondary to aortoefemoral and popliteal arterial bypass surgery.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1962 to September 1970, and from June 1971 to February 1974, with service in Vietnam from May 1968 to December 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from rating decisions promulgated in August 1997, September 1998, and January 2005 by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  By the August 1997 rating decision, the RO granted a 20 percent rating for lumbar plexopathy with weakness of right lower extremity under the provisions of 38 U.S.C.A. § 1151.  The September 1998 rating decision denied compensation under 38 U.S.C.A. § 1151 for urethral strictures under the provisions of 38 U.S.C.A. § 1151.  Finally, the January 2005 rating decision granted TDIU effective from May 8, 2001.

An October 2005 rating decision increased the assigned rating for the Veteran's service-connected lumbar plexopathy disability to 30 percent, effective from January 5, 2002 (date of VA medical examination).

In July 2011, the Board requested a medical expert opinion from a member of the Veterans Health Administration (hereinafter, "VHA opinion") in accord with VHA Directive 20006-019 (April 3, 2006), 38 U.S.C.A. §§ 5103A., 7109 and 38 C.F.R. § 20.901. The requested opinion was subsequently promulgated in August 2011, the Veteran was provided with a copy of this opinion, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903 (2011).  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the Veteran's appeal for higher ratings for his service-connected lumbar plexopathy and associated complications.  Accordingly, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All reasonable notification and development necessary for the equitable disposition of the issues adjudicated by this decision have been completed.

2.  Although the Veteran developed urethral strictures as the result of 1996 VA medical treatment, the preponderance of the competent medical evidence reflects that this disability was the necessary consequence of such treatment, and that it was not due to any fault on the part of VA.

3.  The Veteran is service-connected for the following disabilities: a liver disability, evaluated as 20 percent disabling from May 31, 1978; pleural fibrosis and restrictive ventilator defect, evaluated as 10 percent disabling from May 31, 1978; the lumbar plexopathy disability, evaluated as 20 percent disabling from May 1, 1996, to January 5, 2002, and 30 percent thereafter; diabetes mellitus with erectile dysfunction, evaluated as 40 percent disabling from May 8, 2001; peripheral vascular disease (PVD) with loss of use of left foot evaluated as 20 percent disabling from May 8, 2001, as 100 percent from September 29, 2002, and as 40 percent disabling from January 1, 2003; renal insufficiency with hypertension, secondary to diabetes mellitus, evaluated as 30 percent disabling, effective from May 8, 2001, and as 80 percent disabling from September 27, 2002; PVD of the right leg, evaluated as 20 percent disabling from May 8, 2001, and as 60 percent disabling effective from July 3, 2003; peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, evaluated as 10 percent disabling from May 8, 2001; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from May 8, 2001; and coronary artery disease with congestive heart failure evaluated as 100 percent disabling, effective from April 13, 2005.  He is also in receipt of special monthly compensation (SMC) for loss of use of both lower extremities from April 15, 2004; and SMC for loss of use of left foot and anatomical loss of right foot from September 7, 2004.

4.  The Veteran has contended that he has not worked since 1992, and has submitted various claims of entitlement to TDIU over the years to include in September 1997 and December 1998.

5.  A January 1994 rating decision determined that the Veteran was permanently and totally disabled for nonservice-connected pension purposes effective from May 25, 1993.

6.  Rating decisions promulgated in February 1998 and December 1999, in pertinent part, denied entitlement to a TDIU.  The record does not reflect the Veteran appealed these denials.

7.  The record does not reflect it was factually ascertainable that the Veteran was unable to obtain and/or maintain substantially gainful employment due solely to his service-connected disabilities prior to May 8, 2001.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 for urethral strictures are not met.  38 U.S.C.A. § 1151 (West 1991); 38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.358 (1996); 38 C.F.R. §§ 3.159, 3.361 (2011); Brown v. Gardner, 115 S. Ct. 552 (1994); VAOPGCPREC No. 40-97 (Dec. 31, 1997).

2.  The criteria for an effective date earlier than May 8, 2001, for assignment of a TDIU are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.400 (2011); Hazan v. Gober, 10 Vet. App. 511 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

The Board notes at the outset that, in accord with the Veterans Claims Assistance Act of 2000 (VCAA), VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

Inasmuch as the Veteran's claim for higher ratings for his service-connected lumbar plexopathy is addressed in the REMAND portion of the decision below, it is not part of the VCAA adjudication that follows.

Regarding the duty to notify, the Board observes that the TDIU claim is from a disagreement with the effective date assigned following the establishment of TDIU.  In Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006), the United States Court of Appeals for Veterans Claims (Court) held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); Goodwin v. Peake, 22 Vet. App. 128 (2008).  Although this caselaw was in regard to cases where the underlying claim(s) were in regard to service connection, the same rationale would appear to apply in the present case where the underlying benefit of TDIU was granted, and the Veteran subsequently disagreed with the effective date thereof.  Moreover, as detailed below, the Board finds that the Veteran has still received adequate notice as to the elements necessary to substantiate an earlier effective date claim.

The Board further notes that the Court has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  However, the September 1998 rating decision which denied the 38 U.S.C.A. § 1151 claim was promulgated prior to the November 2000 enactment of the VCAA.  Therefore, it was impossible to provide notice of the VCAA before the initial adjudication in that claim.  Indeed, VA's General Counsel has held that the failure to do so under such circumstances does not constitute error.  See VAOGCPREC 7- 2004.  Under such circumstances, the United States Court of Appeals for the Federal Circuit has indicated that this defect can be remedied by a fully compliant VCAA notice issued prior to a readjudication of the claim.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  

Here, the Veteran was sent notification which addressed his current 38 U.S.C.A. § 1151 and TDIU effective date claims via letters dated in February 2004, October 2008, and July 2010 with the claims readjudicated by Supplemental Statements of the Case (SSOCs).  Taken together, these letters informed the Veteran of what information and evidence he must submit and what information and evidence will be obtained by VA.  To the extent that there was any error in these letters, the Board finds that the Veteran has not been prejudiced.  Various rating decisions, statements of the case and supplemental statements of the case have provided the Veteran with notice of the criteria applicable to his claims for TDIU and benefits pursuant to 38 U.S.C.A. § 1151.  Further, the reasons for denying the claims were explained and various letters provided notice of the types of information the Veteran should provide and what VA would obtain.  As such, a reasonable person would be expected to understand what was required to substantiate the claims.  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.   See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).   The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.   The amendments, among other things, removed the notice provision requiring VA to request the veteran to provide any evidence in the veteran's possession that pertains to the claim.   See 38 C.F.R. § 3.159(b)(1).)

The Board acknowledges that the aforementioned VCAA letters do not appear to contain the specific information regarding effective date(s) as discussed in Dingess, supra.  Nevertheless, the RO sent notice in March 2006 which informed the Veteran how ratings and effective dates are assigned.  

All the law requires is that the duty to notify is satisfied and that claimants are given the opportunity to submit information and evidence in support of their claims.  Once this has been accomplished, all due process concerns have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  In view of the foregoing, the Board finds that the Veteran was notified and aware of the information and evidence needed to substantiate his claims and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  Various records have been obtained and considered in conjunction with this case.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claims, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  Moreover, he was accorded a VA medical examination regarding his 38 U.S.C.A. § 1151 claim in February 2009, and a VHA opinion was promulgated based upon review of the VA claims folder in August 2011.  As the record reflects these opinions were based upon an accurate understanding of the current nature of the urethral strictures and the Veteran's medical history, and the examination included a physical examination, the Board finds they are supported by an adequate foundation and sufficient information was provided so the Board can render an informed determination.  No competent medical evidence is of record which specifically refutes the findings of either the February 2009 VA examination or the August 2011 VHA opinion, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination and the VHA opinion are adequate for resolution of this case.  

This case was previously before the Board in July 2008, July 2010, and July 2011.  In July 2008 and July 2010, the case was remanded for further development to include additional notification to the Veteran, obtaining VA medical and Social Security Administration (SSA) records, obtaining a copy of his informed consent form for the May 1996 VA surgical procedure, and to accord the Veteran VA medical examinations which evaluated both his 38 U.S.C.A. § 1151 and lumbar plexopathy claims.  The record reflects the Veteran was provided with additional notification, VA and SSA records were added to the file, a copy of the signed informed consent form is of record, and the Veteran was accorded VA medical examinations in February 2009.  All other development directed by the Board's prior remands appears to have been accomplished.  Therefore, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).

Regarding the TDIU claim, the Board notes that, as a general rule, the adjudication of a claim for an earlier effective date is based upon evidence already in the claims folder; the resolution of the claim depends upon when certain document(s) were either received by VA and/or promulgated to the Veteran. Therefore, there is no reasonable possibility that any further development, such as a medical examination, would aid in the resolution of this case as it would relate to the current nature of his service-connected disabilities, and not the condition of such prior to May 8, 2001, which is the focus of this appeal.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

I. 38 U.S.C.A. § 1151

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151  for additional disability that he argues is a result of negligence on the part of VA medical personnel.  More specifically, the Veteran maintains that the physicians and/or support staff at the Gainesville, Florida, VA Medical Center (VAMC), improperly removed and re-inserted a catheter following an aortobifemoral bypass graft procedure which was performed in May 1996.  According to the Veteran, the claimed improper removal and reinsertion of the catheter ultimately resulted in urethral stricture.  The Veteran denied any diagnosis of or treatment for urethral stricture prior to this May 1996 incident and has indicated that he since requires frequent dilation and self-catheterization as a consequence of this incident.  

The provisions of the 38 U.S.C.A. § 1151  provide that where any veteran shall have suffered an injury, or an aggravation of any injury, as a result of hospitalization, medical or surgical treatment, not the result of such veteran's own willful misconduct, and such injury or aggravation results in additional disability to or death of the veteran, disability or death compensation shall be awarded in the same manner as if such disability or death were service connected. 

In Brown v. Gardner, 115 S. Ct. 552 (1994), the United States Supreme Court held that VA's interpretation of 38 U.S.C.A. § 1151 as encompassing only additional disability resulting from VA negligence or from accidents during treatment was unduly narrow and was not consistent with the plain language of the statute.  The Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA hospitalization and additional disability, and that there need be no identification of "fault" on the part of VA. 

However, the Supreme Court further held that not every "additional disability" was compensable.  The Supreme Court did not intend to cast any doubt on the regulations insofar as they excluded coverage for incidents of a disease's or injury's natural progression, occurring after the date of treatment.  Gardner, 115 S. Ct. at 556 n.3.  In sum, the Supreme Court found that the statutory language of 38 U.S.C.A. § 1151 simply required a causal connection between VA medical treatment and additional disability but that not every additional disability is compensable. 

On March 16, 1995, amended VA regulations were published to conform with the Supreme Court's decision.  The regulations provided that it was necessary to show that the additional disability was actually the result of the disease or injury or an aggravation of an existing disease or injury and not merely coincidental therewith. 38 C.F.R. § 3.358(c)(1) (1996).  The mere fact that aggravation occurred is not sufficient to warrant compensation in the absence of proof that it was the result of training, hospitalization, medical or surgical treatment, or examination.  38 C.F.R. 
§ 3.358(c)(2) (1996).  Compensation is not payable for the necessary consequences of treatment or examination, which are those consequences which are certain to result from, or were intended to result from the treatment or examination administered.  38 C.F.R. § 3.358(c)(3) (1996).  Compensation is also not payable for the continuance or natural progress of the disease or injury for which the treatment was authorized.  38 C.F.R. § 3.358(b)(2) (1996). 

Effective October 1, 1997, 38 U.S.C.A. § 1151 relating to benefits for persons disabled by VA treatment or vocational rehabilitation, was amended by Congress.  See Section 422(a) of PL 104-204.  The purpose of the amendment is, in effect, to overrule the Supreme Court's decision in Gardner, which held that no showing of negligence is necessary for recovery under § 1151.  Under the current provisions of 38 U.S.C.A. § 1151 compensation shall be awarded for a qualifying additional disability or a qualifying death of a veteran in the same manner as if such additional disability or death were service-connected. For purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the veteran's willful misconduct and-

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the Secretary, either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was:

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or (B) an event not reasonably foreseeable.

From the plain language of the statute, it is clear that to establish entitlement to Section 1151 benefits, these factors must be shown: (1) Disability/additional disability; (2) that VA hospitalization, treatment, surgery, examination, or training was the cause of such disability; and (3) that there was an element of fault on the part of VA in providing the treatment, hospitalization, surgery, etc., or that the disability resulted from an event not reasonably foreseeable.

The regulation implementing 38 U.S.C.A. § 1151, 38 C.F.R. § 3.361, in pertinent part also provides:

(1) Care, treatment, or examination.  To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing hospital care, medical or surgical treatment, or examination proximately caused a veteran's additional disability or death, it must be shown that the hospital care, medical or surgical treatment, or examination caused the veteran's additional disability or death (as explained in paragraph (c) of this section); and (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider . . . .

38 C.F.R. § 3.361(d) (2011).

The Board notes that all 1151 claims which were filed before October 1, 1997, must be adjudicated under the statutory provisions in effect when Gardner was reviewed by the Supreme Court, and under the regulatory provisions promulgated by the VA on March 16, 1995.  VAOPGCPREC No. 40-97 (Dec. 31, 1997).  

In the instant case, the Board notes that the Veteran submitted a statement in August 1996 in which he contended he was entitled to benefit sunder 38 U.S.C.A. § 1151 from his April to May 1996 period of VA hospitalization.  However, the disability he described as a result of the VA medical treatment were the problems that appear to have been associated with his lumbar plexopathy disability.  He also referred to the left groin infection but did not identify a disability/symptoms of urethral stricture until a May 1998 statement, at which he again stated he was seeking compensation under 38 U.S.C.A. § 1151.  Therefore, the Board finds that the present appeal originated with the May 1998 claim, and that the version of 38 U.S.C.A. § 1151 as in effect from October 1, 1997, governs the outcome of this case. 

In the instant case, and for the reasons detailed below, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to compensation under 38 U.S.C.A. § 1151.  As this case involves medically complex issues, and relates to a period of time that covers many years, the Board will provide a detailed summary of the relevant history of this case.

By way of history, the Veteran underwent an above-the-(right) knee femoral popliteal bypass graft in June 1992 at a VA medical facility.  A history and physical examination performed prior to the surgery indicated that the Veteran had a history of claudication for four to five years.  He worked previously as a carpenter but quit working secondary to a progression of symptoms two months prior to admission.  At that time, he described pain starting in the calves at about 75 feet.  These symptoms were resolved with rest (for approximately five to ten minutes).  The Veteran's past medical history was significant for diabetes, among other conditions.  The Veteran's post-operative course was essentially unremarkable until he developed cellulitis and a wound infection in the right leg.  The Veteran's condition improved with antibiotics and he was discharged home in July 1992 with instruction on proper wound care and activity restriction.

The Veteran sought private follow-up care from W. H., M.D. (hereinafter, "Dr. H")in July 1992.  His past medical history was significant for PVD, hypertension, and diabetes.  Dr. H noted that the Veteran recently underwent a right femoral artery graft in June 1992.  The peripheral pulses of the lower extremities were barely palpable on physical examination.  No evidence of pedal edema or hypertrophic changes in the joints was found.  A fresh scar over the upper portion of the right femoral artery was noted.  The impression was PVD, among other conditions.  

The Veteran was subsequently granted Social Security Disability benefits, effective December 1, 1994, as a result of diabetes mellitus and varicose veins in the lower extremities.

The Veteran was electively admitted to the Gainesville VAMC in April 1996 for angiography of his graft to rule out stenosis.  During this hospitalization, he underwent angiography of his right lower extremity.  The Veteran was in good condition postoperatively.  He subsequently underwent vein mapping and, overnight, the Veteran's foot became cold and painful.  He was taken urgently to the operating room in May 1996.  An operative report associated with the claims file indicated that the Veteran was initially scheduled for a revision of the proximal portion of the graft with an inner position vein graft.  However, a repeat angiogram demonstrated an ectatic and widened aorta distally above the bifurcation with very poor aortic iliac disease bilaterally.  An informed consent form for this surgical procedure described the Veteran as awake and alert.  He was advised of the relevant aspects of the surgical procedure, the indications, risks, benefits, and alternatives.  The Veteran freely consented to the surgical procedure and was given an opportunity to ask questions and to indicate comprehension of the discussion.  See April 30, 1996 consent form.     

After obtaining informed consent and receiving preoperative antibiotics, the Veteran underwent an aortobifemoral bypass graft as well as a right superficial femoral artery to popliteal arterial bypass with reverse greater saphenous vein, a left femoral popliteal arterial bypass using Gortex graft, and a four compartment fasciotomy to the left lower leg.  The Veteran tolerated the procedure well without difficulty.  Postoperatively, the Veteran began myoglobinuria precautions.  His urine was alkalinized.  Serial urinary myoglobinuria levels were obtained the Veteran was started on intravenous fluids and renal dose Dopamine.  The Veteran was also noted to have gradually rising creatinine levels and he was kept intubated for the first 24 hours after surgery.  The Veteran experienced lower extremity edema which required intravenous Lasix, Ace wraps, and a scrotal sling.  These symptoms resolved over the next week.  

Later in May 1996, a nursing note indicated that the Veteran's penis and scrotum was "very swollen."  It was also noted that a catheter was placed with "much difficulty" as a result of these post-surgical symptoms.  Subsequent to this incident, the Veteran was noted to be doing well, in good spirits, and with no complaints.  

The Veteran's incisions looked good with the exception of his left groin which was somewhat red and moist.  Several staples were removed and a small amount of liquefied fat was removed.  No obvious pus was found and the involved tissues were very superficial.  No genitourinary abnormalities were noted.  The Veteran was discharged at the end of May 1996 with a discharge diagnosis of PVD.  

The Veteran was readmitted to the VAMC in June 1996 with an infection of his wound dehiscence.  The admission plan called for intravenous antibiotics and daily dressing care.  The right groin showed evidence of mild cellulitis around the area of dehiscence and there was a necrotic base in the wound.  The Veteran did, however, have distal pulses bilaterally and no genitourinary abnormalities were found at that time.  At the time of discharge, it was noted that the Veteran's wound began to granulate well without difficulty and no further signs of necrosis or infection were found.  No genitourinary abnormalities were noted at that time.  The impression was wound dehiscence/infection.

The Veteran was again hospitalized at the VAMC in August 1996 with continued complaints of right calf pain while walking greater than 25 yards.  The Veteran underwent a segmental Doppler and vein mapping procedure.  No genitourinary abnormalities were noted at that time.  The impression at discharge was aortic-iliac occlusive disease, hypertension, and claudication.

The Veteran presented to a VA urology clinic in October 1996.  His past medical history was significant for aortofemoral bypass surgery.  A notation on the examination report indicated that the Veteran was catheterized "for long + developed hematuria - much improved."  According to the Veteran, he saw blood immediately after the Foley catheter was removed.  He denied any concerns regarding urination at that time.  The physician stated that the only way to rule out disease causing the hematuria other than "the Foley related" is by cystoscopy.  The Veteran "would rather wait on that."  

A flexible cystoscopy was performed in October 1997 at a VA medical facility after the Veteran reported bladder outlet obstruction symptoms.  The results of this procedure showed evidence of urethral stricture, a routine urethral dilation, and routine bladder examination.    

The Veteran's wife submitted a statement in support of the current claim dated January 1999.  At that time, the Veteran's wife wrote to the vascular surgeon who performed the May 1996 procedure in question to express concerns about the Veteran's post-surgical care.  In particular, she stated that the Veteran had a catheter for approximately one week while in the intensive care unit.  After the Veteran was transferred to another floor, she indicated that she watched a nurse (whom she named) remove the Veteran's catheter even though he was "still quite swollen."  An initial attempt to reinsert the same size catheter was unsuccessful and at the suggestion of another nurse (whom she also named), a smaller catheter was obtained and inserted with difficulty.  According to the Veteran's wife, he began having urinary problems immediately after discharge from the VAMC.  She also noted that subsequent treatment at VA's genitourinary clinic diagnosed the Veteran as having urethral stricture, "probably caused by exactly what happened (catheter being forced in place.").  She further stated that the Veteran required self-catheterization for the rest of his life. 

The Veteran underwent a cystoscopy, direct vision internal urethrotomy (DVIU), and urethral dilation in January 2001.  It was noted at that time that the Veteran had a long-standing history of urethral stricture disease following traumatic catheterization in 1995.  The Veteran's last dilation was approximately one year prior to this episode of care.  However, he obtained little relief of his symptoms following this procedure.  The Veteran's postoperative course was essentially unremarkable.  It was noted, however, that his catheter had to be replaced once with a hematuric catheter secondary to bleeding, but this quickly resolved and a soft catheter was replaced.  The impression was urethral stricture disease.    

The Veteran's postoperative history of urethral dilation, frequent self-catheterization, urethral stricture, and end-stage renal disease, among other conditions, is well-documented in the claims file.  

The Veteran was afforded a VA genitourinary examination in February 2009, at which he reported a history of urethral stricture secondary to a period of VA hospitalization, from April  to May 1996, following difficulty removing and reinserting a catheter.  The Veteran also reported onset of urinary problems, including retention, following this episode of care.  Since 1997, he reported daily self-catheterization as well as two surgical procedures on his urinary tract (i.e., dilation and incision of urethral stricture).  A physical examination was essentially unremarkable.  The impression was (1) urethral stricture and bladder dysfunction secondary to traumatic catheterization in 1996; (2) recurrent stricture disease requiring cystoscopy and incision of strictures; and (3) self-catheterization required and self-dilation since 1997 at least daily.  In short, the VA examiner indicated that the urethral stricture was a disability that developed as a result of the VA medical treatment received during the April to May 1996 period of hospitalization.

The Board further notes that the August 2011 VHA opinion also determined that the Veteran's urethral stricture was a complication of the medical treatment received during the April to May 1996 period of VA hospitalization, specifically the insertion of a foley catheter.  

The Board notes, however, that the claim does not end with a determination that the disability was due to VA medical treatment.  The Board must now address whether the record reflects there is any element of fault on the part of the VA.  As such a determination involves complex medical issues, the Board finds that competent medical evidence is necessary to resolve this matter.

The February 2009 VA genitourinary examination does not appear to have addressed the matter of fault.  Further, the Veteran has not submitted any evidence which supports such a finding other than his own contentions and those of his wife.  However, nothing on file shows that they have the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Consequently, his contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).  

Here, the only competent medical opinion to address the matter of VA fault is that of the August 2011 VHA opinion.  In that opinion, it was stated, in pertinent part, that a foley catheter insertion had an inherent risk of stricture formation even if done under ideal conditions, and that from the records reviewed there was no evidence of carelessness, negligence, lack of proper skills or error in judgment.  Moreover, it was stated that the only complication from this period of the pertinent 1996 VA medical procedures was the urethral stricture, and that it was one of the expected complication and/or side effects from a prolonged catheterization and/or repeated foley catheterizations.  This particular complication was definitely not the result of carelessness, negligence, lack of proper skills of technique, or error in judgment.  Rather, this particular complication was inherent to the procedure itself. 

In view of the foregoing, the Board finds that the preponderance of the competent medical evidence is against finding there was fault on the part of the VA.  Moreover, the VHA opinion reflects that it was a foreseeable and common consequence of this medical treatment.  Therefore, compensation under the current version of 38 U.S.C.A. § 1151, and implementing regulation, is denied.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Consequently, the benefit sought on appeal with respect to this claim must be denied.

II.  Earlier Effective Date

It is the established policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  A total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  A total disability may or may not be permanent.  Total ratings will not be assigned, generally, for temporary exacerbations or acute infectious diseases except where specifically prescribed by the schedule.  38 C.F.R. 
§ 3.340(a).

A total disability rating for compensation purposes may be assigned where the schedular rating is less than total, where it is found that the disabled person is unable to secure or follow substantially gainful occupation as a result of a service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, providing at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 4.16(a).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Extraschedular TDIU may be awarded if the Veteran is unable to secure and follow a substantially gainful occupation due to service-connected disabilities and does not meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b).  

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation apply to a TDIU claim.  See Hurd v. West, 13 Vet. App. 449 (2000).

In general, the effective date for an increase will be the date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. 
§ 3.400(o)(1).  For an increase in disability compensation, the effective date will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(o)(2). 

In order for entitlement to an increase in disability compensation to arise, the disability must have increased in severity to a degree warranting an increase in compensation.  See Hazan v. Gober, 10 Vet. App. 511, 519 (1992) (noting that, under § 5110(b)(2) which provides that the effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, "the only cognizable 'increase' for this purpose is one to the next disability level" provided by law for the particular disability).

In VAOPGCPREC 12-98, VA's General Counsel noted that 38 C.F.R. § 3.400(o)(2) was added to permit payment of increased disability compensation retroactively to the date the evidence establishes the increase in the degree of disability had occurred; that this section was intended to be applied in those instances where the date of increased disablement can be factually ascertained with a degree of certainty.  It was noted that this section was not intended to cover situations where disability worsened gradually and imperceptibly over an extended period of time.

The Court, in Hazan, noted that 38 U.S.C.A. § 5110(b)(2) required a review of all the evidence of record (not just evidence not previously considered) as to the disability in order to ascertain the earliest possible effective date.

Thus, determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable."  Hazan, 10 Vet. App. at 521.

The VA administrative claims process recognizes formal and informal claims.  A formal claim is one that has been filed in the form prescribed by the Secretary.  38 C.F.R. § 3.151.  Any communication or action, indicating an intent to apply for one or more benefits, under the laws administered by VA, from a claimant may be considered an informal claim.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within 1 year from the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  When a claim has been filed which meets the requirements of 38 C.F.R. § 3.151, an informal request for increase or reopening will be accepted as a claim.  38 C.F.R. 3.155.

"Application" is not defined in the statute.  However, in the regulations, "claim" and "application" are considered equivalent and are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999).

The United States Court of Appeals for the Federal Circuit (Federal Circuit), in Rodriguez, supra, pointed out that for purposes of establishing the requirements and procedures for seeking veterans' benefits, a claim, whether "formal" or "informal" must be "in writing" in order to be considered a "claim" or "application" for benefits, and that the provisions of 38 C.F.R. § 3.1(p) define "claim," informal as well as formal, as a "communication in writing."  Further, the Federal Circuit stated that when 38 C.F.R. § 3.155(a) refers to "an informal claim," it necessarily incorporates the definition of that term in 38 C.F.R. § 3.1(p) as a "communication in writing."  The Federal Circuit also pointed out the provisions of 38 C.F.R. § 3.155(a) make clear that there is no set form that an informal written claim must take.  All that is required is that the communication "indicat[e] an intent to apply for one or more benefits under the laws administered by the Department," and "identify the benefits sought."

In this case, the Veteran is service-connected for the following disabilities: a liver disability, evaluated as 20 percent disabling from May 31, 1978; pleural fibrosis and restrictive ventilator defect, evaluated as 10 percent disabling from May 31, 1978; the lumbar plexopathy disability, evaluated as 20 percent disabling from May 1, 1996, to January 5, 2002, and 30 percent thereafter; diabetes mellitus with erectile dysfunction, evaluated as 40 percent disabling from May 8, 2001; PVD with loss of use of left foot evaluated as 20 percent disabling from May 8, 2001, as 100 percent from September 29, 2002, and as 40 percent disabling from January 1, 2003; renal insufficiency with hypertension, secondary to diabetes mellitus, evaluated as 30 percent disabling, effective from May 8, 2001, and as 80 percent disabling from September 27, 2002; PVD of the right leg, evaluated as 20 percent disabling from May 8, 2001, and as 60 percent disabling effective from July 3, 2003; peripheral neuropathy of the left lower extremity, secondary to diabetes mellitus, evaluated as 10 percent disabling from May 8, 2001; peripheral neuropathy of the right lower extremity, evaluated as 10 percent disabling from May 8, 2001; and coronary artery disease with congestive heart failure evaluated as 100 percent disabling, effective from April 13, 2005.  He is also in receipt of SMC for loss of use of both lower extremities from April 15, 2004; and SMC for loss of use of left foot and anatomical loss of right foot from September 7, 2004.

The Veteran has contended that he has not worked since 1992, and has submitted various claims of entitlement to TDIU over the years to include in September 1997 and December 1998.  However, rating decisions promulgated in February 1998 and December 1999, in pertinent part, denied entitlement to a TDIU.  The record does not reflect the Veteran appealed these denials.  Moreover, new and material was not received within one year of the December 1999 rating decision showing that the Veteran was unable to obtain and maintain substantially gainful employment due to the disabilities which were then service-connected.  See 38 C.F.R. § 3.156(b).  As such, those decisions are final.  A review of the record does not indicate the Veteran submitted another claim for TDIU prior to March 2004, which is actually subsequent to the present effective date of May 8, 2001.  

Despite the foregoing, the Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a TDIU is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.  This appears to have been the basis for the February 2005 rating decision's assignment of TDIU from May 8, 2001, as that was the date the decision also established service connection for diabetes mellitus, PVD with loss of use of left foot, PVD of the right leg, renal insufficiency with hypertension, and peripheral neuropathy of the left lower extremity.  The RO assigned May 8, 2001, as the effective date for the grant of service connection for diabetes mellitus and disabilities secondary to diabetes mellitus as that was the date diabetes mellitus was added to the regulation defining presumptive diseases which are due to in-service exposure to herbicides.  

The Board further notes that the record reflects that a January 1994 rating decision determined that the Veteran was permanently and totally disabled for nonservice-connected pension purposes effective from May 25, 1993.  Consequently, the Veteran has contended, to include in his February 2005 Notice of Disagreement on this issue, that he is entitled to an effective date from May 25, 1993, as service connection is in effect for the disabilities that caused his unemployability and which were the basis for the RO's determination that he was permanently and totally disabled for nonservice-connected pension purposes.

The Board notes, however, that the only disabilities for which service connection was established prior to May 8, 2001, was the liver disability and pleural fibrosis and restrictive ventilator defect, which have been in effect since May 31, 1978; and the lumbar plexopathy disability which has been in effect since May 1, 1996.  As such, his overall combined disability rating prior to May 8, 2001, was 40 percent.  See 38 C.F.R. § 4.25.  The Board also notes that in July 2008 it determined that an effective date earlier than May 8, 2001, was not warranted for the establishment of service connection for the Veteran's diabetes mellitus.  Nothing indicates that the Veteran appealed that decision to the Court.  As such, it is final.  

Moreover, when the Veteran filed his claim for nonservice-connected pension, he stated that he could not work due to poor health.  He reported that the medical issues giving him the most problems were his foot condition, hypertension, back condition, pulmonary disease, diabetes, his liver and a nervous disorder.  In granting nonservice-connected pension benefits, the RO found he was permanently and totally disabled as a result of the nonservice-connected peripheral vascular disease of the lower extremities, status post right above knee femoral popliteal bypass, evaluated as 40 percent disabling; diabetes mellitus, evaluated as 20 percent disabling; and metatarsalgia, evaluated as 10 percent disabling.  In addition, the Social Security Administration found he was totally disabled due to diabetes mellitus and varicose veins.  
 
The Board does not dispute that the evidence of record indicates the Veteran experienced occupational impairment due to his service-connected disabilities that were in effect prior to May 8, 2001.  However, the RO had denied TDIU in a December 1999 rating decision that is final.  In the March 2004 claim form, the Veteran asserted that he was unable to work due to multiple disorders, including the peripheral vascular disease, as well as the lumbar plexopathy with weakness of the right lumbar extremity and the lung condition.  The effective date assigned with respect to the diabetes mellitus and the secondary disabilities, which included peripheral vascular disease, was May 8, 2001.  TDIU was thereafter granted, effective that date, taking into consideration the Veteran's assertions that he could not work due to vascular and peripheral complications and that the May 2003 rating decision granted numerous peripheral vascular and neuropathy complications due to diabetes mellitus.  

After reviewing the evidence of record, the Board concludes that there was no claim for TDIU pending and unadjudicated prior to May 8, 2001.  The Veteran has not asserted that he is unemployable solely as a result of the lumbar plexopathy nor does the evidence indicate that he is unemployable solely as a result of the lumbar plexopathy.  As the law states that the effective date shall be assigned from the date entitlement arose when it is later than the date of claim, an earlier effective date is not warranted in this case.


ORDER

Compensation under38 U.S.C.A. § 1151 for 38 U.S.C.A. § 1151 for urethral strictures is denied.

An effective date earlier than May 8, 2001, for assignment of a TDIU due to service-connected disabilities is denied.


REMAND

In this case, further development is required regarding the Veteran's lumbar plexopathy claim in order to comply with the duty to assist.

The Board notes that the Veteran was accorded multiple VA medical examinations to evaluate the nature and severity of his lumbar plexopathy disability, to include in July 1997, January 2002, and February 2009.  However, in a January 2011 statement, the Veteran's accredited representative contended that the most recent examination was inadequate and that this claim should be remanded for a new examination.  The representative also provided arguments in support of this contention.

The Board notes that this claim has been in adjudicative status for a period of years, and that it regrets any additional delay in resolution of this case.  However, the Court has held that once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place. Barr v. Nicholson, 21 Vet. App. 303 (2007).  Moreover, this holding is of particular significance in this case as the Veteran's own representative has contended that such development is necessary.  Therefore, the Board concludes that it must once again remand this case in order to accord the Veteran such an examination.

Since the Board has determined that a new examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 addresses the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation at (a) provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination, action shall be taken.  At (b) it is provided that when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  However, when the examination is scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.

The Board further finds that any outstanding treatment records regarding the Veteran's lumbar plexopathy disability should be obtained while this case is on remand, including VA medical records.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain the names and addresses of all medical care providers who have treated the Veteran for his lumbar plexopathy disability that is not already of record.  After securing any necessary release, the AMC/RO should obtain those records not on file.  If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

2.  Associate with the record VA medical records dating from September 20, 2010. 

3.  After obtaining any additional records to the extent possible, the Veteran should be afforded an examination to evaluate the current nature and severity of his lumbar plexopathy disability with right lower extremity weakness.  The claims folder should be made available to the examiner for review before the examination.

The examiner is specifically requested to identify the nerve(s) involved and indicate whether the degree of paralysis in the right lower extremity, if any, is complete or incomplete.  If incomplete, characterize the damage as neuritis or neuralgia, and state whether the degree is mild, moderate, or severe.  The examiner should also differentiate, if possible, the symptoms that are due to this service-connected disability as opposed to manifestations that are due to other service-connected disabilities.   

4.  Thereafter, the AMC/RO should review the claims folder to ensure that the foregoing requested development has been completed.  In particular, the AMC/RO should review the examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, the AMC/RO should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing any additional development deemed necessary, the AMC/RO should readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a SSOC, which addresses all of the evidence obtained after the issuance of the last SSOC in October 2010, and provides an opportunity to respond.  

The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


